                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               ASHEVILLE DIVISION
                        CIVIL ACTION NO. 1:20-CV-00358-KDB
MELVIN RICHARD ROBINSON, III,

               Plaintiff,

   v.                                                          ORDER

ANDREW M. SAUL, Commissioner of
Social Security,

               Defendant.


   THIS MATTER is before the Court on Plaintiff Melvin Richard Robinson, III’s Motion to

Fast Track, (Doc. No. 3), and Motion to Appoint Counsel, (Doc. No. 4). In this case, Plaintiff is

seeking review of a final determination by the Commissioner of Social Security denying

Plaintiff’s claim(s) under the Social Security Act. For the reasons described below, the Court will

deny the motions.

   Plaintiff requests the Court “fast track” his case through the federal court system. However,

Plaintiff fails to demonstrate that an expedited resolution of this case is warranted. Therefore,

Plaintiff’s motion to fast track will be denied.

   Concerning Plaintiff’s motion to appoint counsel, Congress has not specifically authorized

courts to appoint counsel for plaintiffs proceeding under 42 U.S.C. § 405. Thus, the court must

look to the more general authority of 28 U.S.C. § 1915(e)(1) which provides that in in Forma

Pauperis (IFP) proceedings, the “court may request an attorney to represent any person unable to

afford counsel.” This provision does not, however, empower federal courts to make compulsory

appointments. Mallard v. United States District Court for the South District of Iowa, 109 S. Ct.




          Case 1:20-cv-00358-KDB Document 7 Filed 12/14/20 Page 1 of 2
1814 (1989). Furthermore, such appointments are generally only made where “exceptional

circumstances” are present. Miller v. Simmons, 814 F.2d 962 (4th Cir. 1987).

   Plaintiff has not established extraordinary circumstances to warrant appointment of counsel

under 28 U.S.C. § 1915. Thus, the Court will deny Plaintiff’s motion for counsel. Most plaintiffs

in social security cases experience little or no difficulty in obtaining representation once sought.

The Equal Access to Justice Act, 28 U.S.C. § 2414, et seq., provides for the recovery of attorney

fees to a prevailing plaintiff. This assures payment to the attorney if the claim is successful.

   Accordingly, the Court will provide Plaintiff with 30 days to obtain counsel or otherwise

notify the Court of Plaintiff’s intention to proceed pro se. Once Plaintiff has obtained new

counsel or decides to represent himself, Plaintiff must inform the Court via filing.

                                            I.    ORDER

   IT IS THEREFORE ORDERED that:

   (1) Plaintiff’s Motion to Fast Track, (Doc. No. 3), is DENIED;

   (2) Plaintiff’s Motion to Appoint Counsel, (Doc. No. 4), is DENIED; and

   (3) Plaintiff shall have 30 days to inform the court via filing that he has obtained counsel or

       that he intends to proceed pro se.

   SO ORDERED.

                                         Signed: December 14, 2020




          Case 1:20-cv-00358-KDB Document 7 Filed 12/14/20 Page 2 of 2
